UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6666


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ELIZABETH MARIE RUSHING,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:00-cr-00008-FDW-7)


Submitted: September 28, 2017                                     Decided: October 3, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elizabeth Marie Rushing-Floyd, Appellant Pro Se. Gill Paul Beck, Sr., Assistant United
States Attorney, Asheville, North Carolina; William A. Brafford, Jonathan Henry Ferry,
OFFICE OF THE UNITED STATES ATTORNEY, Tiffany Mallory Moore, Jennifer A.
Youngs, Assistant United States Attorneys, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Elizabeth Rushing appeals the district court’s order denying her motion for

modification of sentence. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Rushing, No. 3:00-cr-00008-FDW-7 (W.D.N.C. Dec. 21, 2016). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2